 1
 2                                                                   JS-6
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 JON SHIFFMAN,                                     Case No. 2:19-cv-04986-MWF-GJS
12                       Plaintiff,                  ORDER GRANTING REMAND
                                                     FROM FEDERAL COURT TO
13             v.                                    STATE COURT
14 TARGET CORPORATION, YOHANA                        The Hon. Michael W. Fitzgerald
   HANA, SARAH LIFSCHUTZ and
15 DOES 1 through 20. Inclusive,
16                       Defendants.
17
18            The Stipulation of Defendant TARGET CORPORATION and Plaintiff JON
19 SHIFFMAN for Remand to the Los Angeles County Superior Court has been fully
20 considered by the Court and IT IS HEREBY ORDERED THAT the Stipulation is
21 GRANTED for the reasons set forth therein. This matter is hereby remanded to the
22 Los Angeles County Superior Court pursuant to the terms of the Stipulation as Case
23 No. 19STCV10275.
24
25 Dated: July 23, 2019                         ______________________________
                                                UNITED STATES DISTRICT JUDGE
26
27
28
     4839-5821-9933.1
                        ORDER GRANTING REMAND FROM FEDERAL COURT TO STATE COURT
